Citation Nr: 1113289	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to April 1987, November 1990 to April 1991, and February 2003 to September 2004.  She served in the Southwest Asia theater of operations from April 16, 2003, to July 21, 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), which granted service connection for hypertension, and assigned a noncompensable rating.  The Veteran disagreed with her rating and subsequently perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable rating for her service-connected hypertension.  Unfortunately, based on review of the record, the Board finds that a remand is necessary in this case.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

Review of the evidence of record indicates that the Veteran requested a hearing before a member of the Board sitting at the RO in her March 2008 Substantive Appeal (VA Form 9).  The Board notes that the Veteran provided a new mailing address different from the address previously of record.  See March 2008 "Appeal to the Board of Veterans Appeals," VA Form 9.  

In a November 2010 notice letter, the Veteran was informed that her hearing before a member of the Board sitting at the RO was scheduled.  The November 2010 notice letter was returned back to the RO as "not deliverable as addressed; unable to forward."  The RO erroneously mailed the November 2010 hearing notice letter to the Veteran's address previously of record and not the address she provided in her March 2008 Substantive Appeal (VA Form 9).  Further review of the Veteran's claims folder is negative for any attempts by the RO to correct such error.  Since the Veteran provided notice to VA of a change in her mailing address at the time of her hearing request and in order to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded so that an appropriate hearing may be scheduled and notice of such hearing may be provided to the Veteran at the address she provided in her March 2008 Substantive Appeal.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran at the address she provided in her March 2008 Substantive Appeal (VA Form 9), and inquire if she has a hearing preference (between in person or video conference).  Then schedule the Veteran for a personal hearing before a Veterans Law Judge at the earliest available opportunity.  The Veteran and her representative should be notified of the date and time of the hearing. 

The Veteran has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


